Beni v Green 485 TIC LLC (2016 NY Slip Op 08027)





Beni v Green 485 TIC LLC


2016 NY Slip Op 08027


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Friedman, J.P., Sweeny, Saxe, Kapnick, Gesmer, JJ.


156432/14 2347A 2347

[*1] Frank Beni, et al., Plaintiffs-Respondents,
vGreen 485 TIC LLC, et al., Defendants-Appellants. 
[And a Third-Party Action]


Barry, McTiernan & Moore LLC, New York (Laurel A. Wedinger of counsel), for appellants.
Jaroslawicz & Jaros PLLC, New York (David Tolchin of counsel), for respondents.

Orders, Supreme Court, New York County (Joan M. Kenney, J.), entered on or about April 14, 2016, which, to the extent appealed from as limited by the briefs, denied defendants' motion to strike the note of issue and certificate of readiness and to extend the time to file dispositive motions, unanimously affirmed, without costs.
The motion court properly declined to strike the note of issue because, contrary to defendants' contention, the certificate of readiness did not contain any erroneous facts about the state of discovery (see 11 Essex St. Corp. v Tower Ins. Co. of N.Y., 96 AD3d 699 [1st Dept 2012]; Pannone v Silberstein, 40 AD3d 327 [1st Dept 2007]).
The court also properly declined to extend defendants' time to move for summary judgment, because the delays in the discovery process were caused largely by defendants' own dilatory conduct and therefore did not constitute "good cause" for an extension (see Andrea v Arnone, Hedin, Casker, Kennedy & Drake, Architects & Landscape Architects, P.C. [Habiterra Assoc.], 5 NY3d 514, 521 [2005], citing, inter alia, Brill v City of New York, 2 NY3d 648 [2004]; Gaffney v BFP 300 Madison II, LLC, 18 AD3d 403 [1st Dept 2005] [defendant's failure to produce witness for deposition in timely fashion constituted good cause for plaintiff's late summary judgment motion]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK